 In the Matter of F. E. BOOTH & COMPANY, CALIFORNIA PACKING COR-PORATION, CARMEL CANNING COMPANY, CUSTOM HOUSE PACKINGCORPORATION, DEL MAR CANNING COMPANY, E. B. GROSS CANNINGCOMPANY, HOVDEN FOOD PRODUCTS CORPORATION, MONTEREY CAN-NING COMPANY, SAN CARLOS CANNING COMPANY, SAN ZAVIER FISHPACKING COMPANY, SEA PRIDE PACKING CORPORATION, LTD.andMONTEREY BAY AREA FISH WORKERS UNION No. 23Cases Nos. R-1181 to R-1191, inclusiveAMENDMENT TO DIRECTION OF ELECTIONSFebruary 6, 1939On January 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled consolidated proceeding, the elections to be held withinfifteen (15) days from the date of the Direction, under the directionand supervision of the Regional Director for the Twentieth Region.'The Board hereby amends its Direction of Elections to provide thatthe elections shall be held within fourteen (14) days from the dateof this Amendment to Direction of Elections.MR.DONALD WAKEFIELDSMITH tookno part inthe considerationof the above Amendment to Direction of Elections.1 10 N. L.R. B. 1491.11 N. L.R. B., No. 8.37164275-39-col. xi---4